Citation Nr: 0640227	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  99-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a left ankle disorder.  

(The issue of the veteran's entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, is addressed in a separate document.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to May 
1988, in addition to periods of active duty for training and 
inactive duty training.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in 
October 2005, at which time entitlement of the veteran to 
service connection for a low back disorder was granted and 
entitlement to service connection for a groin disorder was 
denied.  In addition, the issues of the veteran's entitlement 
to service connection for left ankle and left shoulder 
disorders were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah, through 
the VA's Appeals Management Center (AMC) in Washington, DC.  
The purpose of such remand was to permit the RO/AMC to 
reconsider the veteran's entitlement to service connection 
for the disorders in question under recently submitted 
evidence.  

While the case remained in remand status, the AMC by its 
rating decision of November 2005 found, in pertinent part, 
that the veteran was entitled to service connection for an 
impingement syndrome of his left shoulder.  Such action 
effectively removes the left shoulder issue from the Board's 
appellate jurisdiction.  

By its supplemental statement of the case prepared in 
November 2005 and mailed to the veteran in February 2006, the 
AMC confirmed and continued the prior denial of the veteran's 
entitlement to service connection for a left ankle disorder.  
Following its attempts to complete the actions requested by 
the Board, the AMC has returned the case to the Board for 
further review. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.




REMAND

In March 2006, the RO contacted the veteran by telephone and, 
at that time, he authorized his spouse to speak on his behalf 
and to provide the RO with any additional information or 
requests relating to his pending claim.  The veteran's spouse 
was noted to state that all of the veteran's treatment had 
been through VA and she specifically requested that the RO 
obtain the VA's most recent treatment records for review.  No 
action appears to have been taken by any component of VA for 
the purposes of complying with such request for assistance.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Notice is taken that the veteran himself submitted 
to the RO additional records of VA medical treatment in July 
2006, which identify diagnostic evaluation and treatment of 
his left ankle disorder in early July 2006 and a comparison 
of diagnostic studies of the left ankle taken in August 2006, 
albeit without a waiver of initial consideration by the RO or 
AMC of such evidence.  Remand is found to be in order to 
obtain any and all records of VA treatment and to ensure that 
the RO or AMC is afforded the initial opportunity to consider 
that evidence and the July 2006 treatment notes submitted by 
the veteran.  

In addition, it is noted that additional documentary evidence 
from a treating VA medical professional, dated April 27, 
2006, was submitted to the RO in May 2006 and in turn 
forwarded to the AMC, where it was received on June 15, 2006.  
Therein, various disorders of the veteran, including 
arthritis, were described, for which little or no improvement 
was shown or expected.  That document is deemed to be of 
record as of April 27, 2006, per Bell v. Derwinski, 2 Vet. 
App. 611 (1992), and yet no additional supplemental statement 
of the case was ever prepared and furnished the veteran, as 
required by 38 C.F.R. § 19.31 (2006), prior to the return of 
the file to the Board.  Corrective action is thus in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the veteran 
must be provided notice of what 
additional information and evidence are 
needed to substantiate his claim for 
service connection for a left ankle 
disorder.  The veteran must be notified 
of what portion of that evidence VA will 
secure, and what portion he himself must 
submit and advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  The 
veteran must also be advised that, if 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and written authorization.  

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  Records of medical treatment compiled 
since January 2005 at the VAMC in Salt 
Lake City, Utah, which pertain to the 
veteran's claimed left ankle disorder 
must be obtained and made a part of his 
claims folder.  

3.  Lastly, the veteran's claim for 
service connection for a left ankle 
disorder must be readjudicated on the 
basis of all of the evidence of record, 
including that previously submitted by 
the veteran in April and July 2006, as 
well as all governing legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




